Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 01/02/2020. Claims 1-20 are presently pending and are presented for examination. 

Claim Objections
Claim 1 objected to because of the following informalities: language reads “generate actionable information based the information relevant to the current situation of the vehicle” in lines 16-17. Claim should read “generate actionable information based on the information relevant to the current situation of the vehicle.  Appropriate correction is required.
Claim 19 objected to because of the following informalities: language reads “generate actionable information based the information relevant to the current situation of the vehicle” in lines 11-12. Claim should read “generate actionable information based on the information relevant to the current situation of the vehicle. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the at least one driver related parameter" in line 12 of claim 19.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of an “at least one driver related parameter.” There is mention of an “at least one operator related 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li US 20170240185 A1 (“Li”).
	Regarding Claim 1. Li teaches an augmented reality based driver assist system comprising:
	a processor;
	a memory that includes instructions that, when executed by the processor, cause the processor to: 
	receive, from a plurality of sensors, information corresponding to an environment external to a vehicle (Li teaches a driver assistance apparatus including a display unit that may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The first display is a heads up display (HUD) and may include a projection module for projecting the graphic image onto the windshield. The graphic image projected by the projection module may have predetermined transparency. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]. The external vehicle information is captured by a camera configured to view the outside of the vehicle. One or more sensors configured to monitor outside regions ;
	receive position information indicating a position of the vehicle (Li teaches that the communication unit may receive at least one of position information, weather information and road traffic information from a mobile terminal and/or server [paragraph 62]. In addition, the communication unit may receive navigation information from the server that may include vehicle position information [paragraph 64]);
	generate an environmental model of the environment external to the vehicle;
	analyze data associated with the environmental model (Li teaches that the apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]); 
	identify information relevant to a current situation of the vehicle (Li teaches that the display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]); 
	monitor at least one driver related parameter of a driver of the vehicle (Li teaches that a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]);
	generate actionable information based the information relevant to the current situation of the vehicle and the at least one driver related parameter; 
	generate an output based on the actionable information; and 
	output the actionable information (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]. The driving assistance information includes navigation information, traffic information, communication information, vehicle state information, ADAS information, or driver convenience information [paragraph 13], and the processor is configured to determine what kind of information to include in the output, which means that the driving assistance information is actionable information generated by the processor and output by the output unit. Li also teaches that the processor of the vehicle driving assistance apparatus is configured to determine user behavior information, passenger behavior information, and determine the first guide mode as the display guide mode based on the user and passenger behavior information [Claim 5]. Additionally, the processor can determine, based on the driver status information, the first guide mode as the sound guide mode [Claim 6]. Both the user behavior information and driver status information are gathered from the monitoring unit configured to monitor an inside status of the vehicle described in Claim 1, and the user behavior information and driver status information are both used in determining the first guide mode and whether that mode is the display guide mode or sound guide mode. This means that at least the status of the driver or behavior of the user are used to generate the actionable information and the output on the actionable information).
	Regarding Claim 3. Li teaches the system of Claim 1.
	Li also teaches:
	wherein the plurality of sensors includes at least one of an image capturing unit, a radar device, a LIDAR device, and an inertial measurement unit (Li teaches that the system includes a t least one distance sensor that may include various distance measurement sensors such as a Lidar sensor, a laser sensor, and ultrasonic wave sensor, and a stereo camera [paragraph 123]. Additionally, the sensing unit at numeral 760 of FIG. 2 can include a collision sensor, a wheel sensor, a speed sensor, tilt sensor, a weight sensor, a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle forward/reverse sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on rotation of the steering wheel, a vehicle interior temperature sensor, a vehicle interior humidity sensor, an ultrasonic sensor, a radar, a Lidar, etc. [paragraph 320]).
	Regarding Claim 5. Li teaches the system of Claim 1.
	Li also teaches:
	wherein the at least one driver related parameter includes at least one of a driver state, emotions, gaze, focus, ability to process and comprehend information, expressions and changes in micro expressions, hand movements, gestures, and head movements (Li teaches that a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]. The processor is also configured to determine the first guide mode based on the driver status information [Claim 6] and the user behavior information [Claim 5]).
	Regarding Claim 6. Li teaches the system of Claim 1.
	Li also teaches:
	wherein the instructions further cause the processor to output the actionable information to a heads up display of the vehicle (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]. Li even teaches that the display unit may include a first display at numeral 180a of FIG. 7, which can be a head up display (HUD) [paragraph 189]. This means that the display unit includes a heads up display designed to output both visual and audio information regarding the driving assistance information, which is the actionable information).
	Regarding Claim 7. Li teaches the system of Claim 1.
	Li also teaches:
	wherein the instructions further cause the processor to output the actionable information to a central information display (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]. The display unit may include a second display shown at numeral 180b of FIG. 7 in the center of the car dashboard, which reads on a central information display [paragraph 191]. This means that the display unit includes a central information display designed to output both visual and audio information regarding the driving assistance information, which is the actionable information).
	Regarding Claim 8. Li teaches the system of Claim 1.
	Li also teaches:
	wherein the actionable information includes audible information (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1], so audible information is included in the actionable information).
	Regarding Claim 9. Li teaches the system of Claim 1.
	Li also teaches:
	wherein the actionable information includes haptic feedback (Li teaches that the output unit may include at least two of a display unit, an audio output unit, and a haptic output unit [paragraph 176]. The haptic output unit may output the driver assistance information through haptic feedback [paragraph 201]. For example, when a warning for the driver is included in at least one of the navigation information, the traffic information, the communication information, the vehicle state information, the ADAS information, and the other driver convenience information, the haptic output unit may inform the user of the warning through vibration).
	Regarding Claim 10. Li teaches a method for providing augmented reality based driver assistance, the method comprising:
	receiving, from a plurality of sensors, information corresponding to an environment external to a vehicle (Li teaches a driver assistance apparatus including a display unit that may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The first display is a heads up display (HUD) and may include a projection module for projecting the graphic image onto the windshield. The graphic image projected by the projection module may have predetermined transparency. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]. The external vehicle information is captured by a camera configured to view the outside of the vehicle. One or more sensors configured to monitor outside regions of the vehicle, and the processor is configured to obtain emergency assistance information including automatic emergency braking information, blind-spot detection information, forward collision avoidance information, cross traffic alert information, and parking assistance information, and increase, based on the emergency assistance information, a volume of the one or more audio notifications [paragraph 13]. In FIG. 2, the driver assistance apparatus is shown to include an input unit, a communication unit, an interface, a memory, a sensor unit, a processor, a display unit, an audio output unit, and a power supply [paragraph 54]. The memory may store a variety of data for overall operation of the driver assistance apparatus, such as a program for processing or control of the controller [paragraph 87]. According to one embodiment, the memory may store a condition under which at least one of the general guide mode, the display guide mode, and the sound guide mode is executed [paragraph 88]. The memory may store an output method by which driver assistance information is provided in each of the guide modes);
	receiving position information indicating a position of the vehicle (Li teaches that the communication unit may receive at least one of position information, weather information and road traffic information from a mobile terminal and/or server [paragraph 62]. In addition, the communication unit may receive navigation information from the server that may include vehicle position information [paragraph 64]);
	generating an environmental model of the environment external to the vehicle; 
	analyzing data associated with the environmental model (Li teaches that the apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]);
	identifying information relevant to a current situation of the vehicle (Li teaches that the display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]);
	monitoring at least one driver related parameter of a driver of the vehicle (Li teaches that a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]);
	generating actionable information based on the information relevant to the current situation of the vehicle and the at least one driver related parameter; 
	generating an output based on the actionable information; and 
	outputting the actionable information (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]. The driving assistance information includes navigation information, traffic information, communication information, vehicle state information, ADAS information, or driver convenience information [paragraph 13], and the processor is configured to determine what kind of information to include in the output, which means that the driving assistance information is actionable information generated by the processor and output by the output unit. Li also teaches that the processor of the vehicle driving assistance apparatus is configured to determine user behavior information, passenger behavior information, and determine the first guide mode as the display guide mode based on the user and passenger behavior information [Claim 5]. Additionally, the processor can determine, based on the driver status information, the first guide mode as the sound guide mode [Claim 6]. Both the user behavior information and driver status information are gathered from the monitoring unit configured to monitor an inside status of the vehicle described in Claim 1, and the user behavior information and driver status information are both used in determining the first guide mode and whether that mode is the display guide mode or sound guide mode. This means that at least the status of the driver or behavior of the user are used to generate the actionable information and the output on the actionable information).
	
	Regarding Claim 12. Li teaches the method of Claim 10.
	Li also teaches:
	wherein the plurality of sensors includes at least one of an image capturing unit, a radar device, a LIDAR device, and an inertial measurement unit (Li teaches that the system includes a t least one distance sensor that may include various distance measurement sensors such as a Lidar sensor, a laser sensor, and ultrasonic wave sensor, and a stereo camera [paragraph 123]. Additionally, the sensing unit at numeral 760 of FIG. 2 can include a collision sensor, a wheel sensor, a speed sensor, tilt sensor, a weight sensor, a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle forward/reverse sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on rotation of the steering wheel, a vehicle interior temperature sensor, a vehicle interior humidity sensor, an ultrasonic sensor, a radar, a Lidar, etc. [paragraph 320]).
	Regarding Claim 14. Li teaches the method of Claim 10.
	Li also teaches:
	wherein the at least one driver related parameter includes at least one of a driver state, emotions, gaze, focus, ability to process and comprehend information, expressions and changes in micro expressions, hand movements, gestures, and head movements (Li teaches that a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175], The processor is also configured to determine the first guide mode based on the driver status information [Claim 6] and the user behavior information [Claim 5]).
	Regarding Claim 15. Li teaches the method of Claim 10.
	Li also teaches:
	wherein outputting the actionable information includes outputting the actionable information to a heads up display of the vehicle (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]. Li even teaches that the display unit may include a first display at numeral 180a of FIG. 7, which can be a head up display (HUD) [paragraph 189]. This means that the display unit includes a heads up display designed to output both visual and audio information regarding the driving assistance information, which is the actionable information).
	Regarding Claim 16. Li teaches the method of Claim 10.
	Li also teaches:
	wherein outputting the actionable information includes outputting the actionable information to a central information display (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]. The display unit may include a second display shown at numeral 180b of FIG. 7 in the center of the car dashboard, which reads on a central information display [paragraph 191]. This means that the display unit includes a central information display designed to output both visual and audio information regarding the driving assistance information, which is the actionable information).
	Regarding Claim 17. Li teaches the method of Claim 10.
	Li also teaches:
	wherein the actionable information includes audible information (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1], so audible information is included in the actionable information).
	Regarding Claim 18. Li teaches the method of Claim 10.
	Li also teaches:
	wherein the actionable information includes haptic feedback (Li teaches that the output unit may include at least two of a display unit, an audio output unit, and a haptic output unit [paragraph 176]. The haptic output unit may output the driver assistance information through haptic feedback [paragraph 201]. For example, when a warning for the driver is included in at least one of the navigation information, the traffic information, the communication information, the vehicle state information, the ADAS information, and the other driver convenience information, the haptic output unit may inform the user of the warning through vibration).
	Regarding Claim 19. Li teaches a system comprising:
	a processor; 
	a memory that includes instructions that, when executed by the processor, cause the processor to:
	generate an environmental model of an environment external to a vehicle based on at least one environmental measurement corresponding to the environment external to the vehicle and a position of the vehicle (Li teaches a driver assistance apparatus including a display unit that may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The first display is a heads up display (HUD) and may include a projection module for projecting the graphic image onto the windshield. The graphic image projected by the projection module may have predetermined transparency. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]. The external vehicle information is captured by a camera configured to view the outside of the vehicle. One or more sensors configured to monitor outside regions of the vehicle, and the processor is configured to obtain emergency assistance information including automatic emergency braking information, blind-spot detection information, forward collision avoidance information, cross traffic alert information, and parking assistance information, and increase, based on the emergency assistance information, a volume of the one or more audio notifications [paragraph 13]. In FIG. 2, the driver assistance apparatus is shown to include an input unit, a communication unit, an interface, a memory, a sensor unit, a processor, a display unit, an audio output unit, and a power supply [paragraph 54]. The sensors can include distance measurement sensors such as a Lidar sensor, a laser sensor, an ultrasonic wave sensor and a stereo camera [paragraph 123], so the at least one environmental measurement corresponding to the environment external to the vehicle and a position of the vehicle are included in the environmental information. Li also teaches that the apparatus comprises a processor configured to determine, based on the vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]);
	identify information relevant to a current situation of the vehicle, using the environmental model (Li teaches that the display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]);
	monitor at least one operator related parameter of an operator of the vehicle (Li teaches that a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 17);
	generate actionable information based the information relevant to the current situation of the vehicle and the at least one driver related parameter; and 
	output the actionable information (Li teaches that the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]. The driving assistance information includes navigation information, traffic information, communication information, vehicle state information, ADAS information, or driver convenience information [paragraph 13], and the processor is configured to determine what kind of information to include in the output, which means that the driving assistance information is actionable information generated by the processor and output by the output unit. Li also teaches that the processor of the vehicle driving assistance apparatus is configured to determine user behavior information, passenger behavior information, and determine the first guide mode as the display guide mode based on the user and passenger behavior information [Claim 5]. Additionally, the processor can determine, based on the driver status information, the first guide mode as the sound guide mode [Claim 6]. Both the user behavior information and driver status information are gathered from the monitoring unit configured to monitor an inside status of the vehicle described in Claim 1, and the user behavior information and driver status information are both used in determining the first guide mode and whether that mode is the display guide mode or sound guide mode. This means that at least the status of the driver or behavior of the user are used to generate the actionable information and the output on the actionable information).
	Regarding Claim 20. Li teaches the system of Claim 19.
	Li also teaches:
	wherein the at least one operator related parameter includes at least one of operator state (Li teaches that a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing. The processor is also configured to determine the first guide mode based on the driver status information [Claim 6] and the user behavior information [Claim 5]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20170240185 A1 (“Li”) as applied to claims 1 and 10 above, and further in view of Lu et al. US 20170337816 A1 (“Lu”)
	Regarding Claim 2. Li teaches the system of Claim 1.
	Li also teaches:
	wherein the instructions further cause the processor to receive data used to generate the environmental model from a server (Li teaches that the communication unit at numeral 120 of FIG. 2 may receive at least one of position information, weather information, and road traffic information from a server shown in FIG. 2 [paragraph 62]).
	Li does not teach:
	instructions are received from a cloud based server.
	However, Lu teaches:
	instructions are received cloud based server (Lu teaches a navigation system for assisting a driver in which the navigation system may communicate a query to a cloud server to find a search item, such as a gas station, and receive navigation instructions along with an ETA from the cloud server [paragraph 3]).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Li with instructions are received cloud based server as taught by Lu so that the system of Li can work with a cloud server in addition to any other type of server.
	Regarding Claim 11. Li teaches the method of Claim 10.
	Li also teaches:
	further comprising receiving data used to generate the environmental model from a  server (Li teaches that the communication unit at numeral 120 of FIG. 2 may receive at least one of position information, weather information, and road traffic information from a server shown in FIG. 2 [paragraph 62]).
	Li does not teach:
	instructions are received from a cloud based server.
	However, Lu teaches:
	instructions are received cloud based server (Lu teaches a navigation system for assisting a driver in which the navigation system may communicate a query to a cloud server to find a search item, such as a gas station, and receive navigation instructions along with an ETA from the cloud server [paragraph 3]).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Li with instructions are received cloud based server as taught by Lu so that the system of Li can work with a cloud server in addition to any other type of server.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20170240185 A1 (“Li”) as applied to claims 1 and 10 above, and further in view of Yamaura US 20180083914 A1 (“Yamaura”).
	Regarding Claim 4. Li teaches the system of Claim 1.
	Li also teaches:
	wherein the instructions further cause the processor to receive the position information from one of a global position system (Li teaches that the communication unit may include a global positioning system (GPS) module and/or a Wi-Fi (Wireless Fidelity) module and acquire the position of the vehicle [paragraph 65]. Li also discloses that the driver assistance apparatus may include the communication unit for communicating with another vehicle, a terminal and a server [paragraph 59], so the communication unit of Li is meant to talk to other things including other vehicles, servers, and terminals).
	Li does not teach:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit.
	However, Yamaura teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (Yamaura teaches a communication apparatus at numeral 20 of FIG. 2 that includes a GNSS module and a V2X module. The GNSS module measures position information about the current position of the communication apparatus at a current time, while the V2X communication module is a communication module for performing direct wireless communication with the other communication apparatuses [paragraph 45]).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Li with wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit as taught by Yamaura so as to allow the processor to gather more information from sources Li already teaches in paragraph 59, easily streamlined into a single communication module for more efficient processing. 
	Regarding Claim 13. Li teaches the method of Claim 10.
	Li also teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (Li teaches that the communication unit may include a global positioning system (GPS) module and/or a Wi-Fi (Wireless Fidelity) module and acquire the position of the vehicle [paragraph 65]. Li also discloses that the driver assistance apparatus may include the communication unit for communicating with another vehicle, a terminal and a server [paragraph 59], so the communication unit of Li is meant to talk to other things including other vehicles, servers, and terminals).
	Li does not teach:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit.
	However, Yamaura teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (Yamaura teaches a communication apparatus at numeral 20 of FIG. 2 that includes a GNSS module and a V2X module. The GNSS module measures position information about the current position of the communication apparatus at a current time, while the V2X communication module is a communication module for performing direct wireless communication with the other communication apparatuses [paragraph 45]).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Li with wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit as taught by Yamaura so as to allow the processor to gather more information from sources Li already teaches in paragraph 59, easily streamlined into a single communication module for more efficient processing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664